Title: To James Madison from Daniel D. Tompkins, 3 January 1814
From: Tompkins, Daniel D.
To: Madison, James


        
          Sir,
          Albany January 3rd. 1814.
        
        It is with pain I have to inform you that the state of things on the Niagara frontier of this State is truly distressing. An express, who arrived last evening, brought intelligence of the destruction of the village of Buffalo, which was preceeded by the capture of Fort Niagara, with its immense stores, by the burning of Lewiston, Manchester, (Schlosser) & all the buildings near the Niagara River from Lake Ontario to Lake Erie, excepting those of a few disaffected citizens, & the massacre & scalping of a number of Inhabitants of Lewiston & Niagara, many of whose bodies have been found mangled in a most shocking manner.
        The panic which these events have spread amongst the inhabitants for a number of miles within that frontier is so great that they are abandoning their possessions & retiring into the interior. The British force lately at Burlington consisting of about 1100 Regulars & 300 Indians have by these measures put it out of our power to interrupt the progress of the enemy to the harbour of Erie or to Detroit; for, militia alone, without ordnance or discipline, cannot be expected to retake Fort Niagara; & whilst the British possess that place, & also hold Black Rock, where that part of their troops which destroyed Buffalo, consisting of about 1000 is now stationed; their passage to Erie & to Malden will be uninterrupted & secure. The consequences of permitting things to remain in that quarter as they stand at present are too obvious to be enumerated. Unless 2500 at least of the army under good officers be transported immediately to the Niagara frontier; most, if not all the consequences which my letter to the Secretary of War antiscipates will be realized. To such regular force I am confident can be added five thousand volunteers of the Western part of this State. As auxiliaries to the army, Volunteers & Militia answer a valuable purpose. But attempts at expeditions with volunteers or Militia alone have generally failed & are peculiarly unwise where the reduction of fortified places, either by gradual approach or by storm, is indispensible to the success of the expedition.
        
        Impressed with the importance of immediate winter operations by our army to counteract those of the enemy, I have ventured to suggest one or two plans which have occurred to me, & take the liberty of sending you a copy of my communication containing them. It is not with much confidence in my own opinion upon the subject, not being a military man, & being unacquainted with the number & health of the troops at the several stations, that I intimate the propriety of particular movements. But it will be obvious to you that something must be done speedily, or the next must be a defensive campaign only, if not one of absolute & irretrievable disgrace; & at the same time that I invite your early & serious attention to the state of things on our frontier I solicit a favorable construction of my motives in venturing to suggest plans for retrieving the recent disasters. The army at French Mills & Plattsburgh might proceed to Montreal if their numbers be sufficient. That movement is practicable in other respects. But the more general & perhaps the most correct opinion upon the subject is that the taking of Prescot, if nothing further be done, ought to be attempted without delay. The possession of that place will enable us to interrupt the transportation to Kingston of the needful supplies to equip additional vessels for the Lake. The occupation of Prescot & Sackett’s Harbour strongly garrisoned, will reduce Kingston indirectly, but I am not with hopes that a direct attack of Kingston will be deemed practicable & will be attempted before the ice shall leave the St. Lawrence. I have the honor to be, Sir, with perfect respect and consideration Your Ob. St.
        
          Daniel D. Tompkins
        
      